UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RUTHERFORD RONALD ROGERS, a/k/a Ronald Lee
Saname, a/k/a Ronald Jackson, a/k/a Rodney
Walker, a/k/a Theodore Ronald Willis, a/k/a
Sylvester Ronald Lewis, a/k/a John Mendenhall,
Jr.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-88-70-K, CA-95-1133-K)


Submitted:   November 21, 1996            Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rutherford Ronald Rogers, Appellant Pro Se. Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Rogers, Nos. CR-88-70-K; CA-95-1133-K (D. Md. Feb. 29, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2